Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
MICHELLE ESPARZA MORALES MILLER,    )                   No. 08-05-00347-CR
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                       210th District Court
)
THE STATE OF TEXAS,                                   )                   of El Paso County, Texas
)
                                    Appellee.                          )                      (TC# 20040D03294)

MEMORANDUM OPINION

            Michelle Esparza Morales Miller appeals her conviction of solicitation to commit capital
murder.  Appellant waived her right to a jury trial and entered a negotiated plea of guilty.  The trial
court found Appellant guilty but deferred adjudicating guilty and placed her on community
supervision for ten years.  The State subsequently filed a motion to adjudicate based on allegations
that Appellant committed several new criminal offenses, including theft, burglary of a vehicle,
aggravated assault, and murder.  The trial court found that Appellant had violated the terms and
conditions of community supervision as alleged in the motion to adjudicate, and the court entered
an adjudication of guilt and assessed punishment at imprisonment for a term of sixty years.  We
affirm.
            Appellant’s court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of her
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.

August 17, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)